Citation Nr: 0209118	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  97-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 (2001).

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 (2001).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision in 
which the RO granted a compensable rating of 10 percent for 
the veteran's service-connected right knee and left knee 
disabilities, respectively.  The veteran, contending his 
claims merited a higher rating, filed a notice of 
disagreement in April 1997 and a statement of the case (SOC) 
was issued in June 1997.  The veteran submitted a substantive 
appeal in June 1997, with no Board hearing requested.  

By decision of June 1999, the Board remanded the case to the 
RO for readjudication consistent with cited court precedent 
and regulatory criteria, and for further evidentiary 
development.  Again, in August 2000, the Board remanded the 
case for readjudication consistent with, inter alia, Stegall 
v. West and the principles enunciated in VAOPGCPREC 23-97.  
See VAOPGCPREC 23-97 (July 1, 1997) (holding that arthritis 
and instability of the knee may be rated separately under 
38 C.F.R. § 4.71a, DCs 5003-10, 5257); See also Stegall v. 
West, 11 Vet. App. 268 (holding that the Board errs as a 
matter of law when it fails to ensure compliance with Remand 
orders of the Board or the Court).  Per Board remand 
instruction, the RO issued a supplemental SOC (SSOC) in March 
2002 and the case was subsequently returned to the Board.

The Board notes that in the July 2002 brief submitted by the 
veteran's representative, the issue of an increased rating 
for residuals of a right great toe disability was raised.  
The Board issued a final determination on the matter in 
August 2000.  


FINDINGS OF FACT

1.  Service connected right knee disability is manifested by 
x-ray evidence of mild patellofemoral joint degeneration; 
extension to 5 degrees and flexion to 135 degrees; no 
recurrent subluxation or lateral instability has been 
demonstrated. 

2.  Service connected left knee disability is manifested by 
x-ray evidence of mild patellofemoral joint degeneration; 
extension to 5 degrees and flexion to 135 degrees; no 
recurrent subluxation or lateral instability has been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 4.14, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5003, 5256, 
5257, 5260, 5261 (2001); 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at sections including 38 C.F.R. 
§§ 3.102, 3.159,3.326).

2.  The criteria for the assignment of a rating in excess of 
10 percent for degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code (DCs) 5003, 5256, 5257, 5260, 
5261 (2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159, 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, in July 1974, the RO granted service connection 
for bilateral knee chondromalacia, with a combined rating of 
20 percent.  (Chondromalacia of the knees is pain and 
crepitus over the anterior aspect of the knee, particularly 
in flexion, with softening of the cartilage on the articular 
surface of the patella and, in later stages, effusion.  
Dorland's Illustrated Medical Dictionary 344 (29th ed. 
2000)).  Later, in December 1976, the veteran's bilateral 
knee chondromalacia was deemed noncompensable.  The veteran 
filed a claim for an increased rating for his bilateral knee 
disability in October 1996.  He identified Dorn VA Medical 
Center (VAMC) and a private physician as sources of relevant 
treatment.

The RO obtained treatment records from the Dorn VAMC for the 
period from September 1995 to October 1996.  According to 
records received, the veteran was see in June 1996 with 
complaints of chronic bilateral knee problems.  No effusion 
was observed and the veteran demonstrated full range of 
motion.  He was diagnosed with right patellae chondromalacia.  
On follow-up examination in August 1996, the VA physician 
observed some mild bony overgrowth on the right knee with 
moderate crepitation, much less so on the left knee.  The VA 
physician diagnosed chondromalacia of both knees.

Private treatment records were obtained from the Carolina 
Healthcare Group (as identified by the veteran), dated May 
1995 to October 1996.  The records showed no relevant 
treatment of the veteran's knees.

In February 1997, the veteran submitted medical record 
releases in order to obtain reports of private treatment of 
his knees from 1996 to date.  He included a December 1996 
evaluation report from Rehab Advantage, a private physical 
therapy provider.  The private physical therapist observed 
the veteran ambulate independently without assistive device.  
The veteran demonstrated full, active range of motion in both 
knees, with crepitus bilaterally.  The veteran's supine 
(lying on the back) range of motion was grossly within normal 
limits and pain free.  The veteran demonstrated pain free 
bilateral knee flexion with muscle strength graded 5/5.  The 
veteran demonstrated extension with pain, graded 5/5, and 
femoral crepitus bilaterally.  The veteran denied any lower 
extremity paresthesia.  The veteran's patellar tendon 
reflexes (L-4) and Achilles tendon reflexes (S-1) were 2 plus 
bilaterally.  The veteran's anterior and posterior drawer 
tests were negative.  Bilateral knee valgus and varus stress 
tests were negative.  Patellofemoral grinding test was 
positive bilaterally.  In his assessment, the private 
physical therapist noted the veteran's motor strength scores 
for bilateral knee extension were 5/5 with pain and 
reproduction of patellar femoral crepitus.  He further noted 
that the positive patellar-grinding test suggested 
chondromalacia patella.  The private physical therapist 
diagnosed chronic bilateral anterior knee pain and bilateral 
chondromalacia patellae.  

A VA examination was provided in April 1998.  On clinical 
interview, the veteran stated that he was employed as a truck 
driver.  His major complaint was that of bilateral knee pain.  
The veteran complained of occasional popping and pain, 
grinding sensation and swelling in the knee.  On clinical 
examination, the veteran's knees demonstrated range of motion 
from 5 to 140 degrees.  There was no effusion, erythema, or 
warmth of either knee.  There was no evidence of collateral 
or cruciate instability.  The veteran had significant 
palpable and audible crepitations of the patellofemoral joint 
with motion, but had normal tracking.  The VA examiner 
diagnosed bilateral osteoarthritis of both knees and ordered 
x-rays.  Radiographic examination revealed mild degenerative 
change in the knees, specifically mild, patellofemoral joint 
degeneration.  

Updated treatment records were received from Dorn VAMC, dated 
August 1996 to April 1998.  In August 1996, the veteran 
underwent radiographic examination revealing minimal 
degenerative changes.  The examination report also noted 
possible osteopoikilosis, an incidental finding.  In January 
1997, the veteran was treated following unspecific complaints 
of bilateral knee pain.  Upon examination, the veteran's 
knees were unremarkable except for some crepitation on 
motion.  The veteran was diagnosed with degenerative joint 
disease of the knees.  

In April 1998, the veteran submitted a statement identifying 
the Dorn VAMC as a recent source of treatment for his 
bilateral knee disability.  He described his bilateral knee 
disability as "more severe than the current rating 
indicates."  In June 1998, the veteran submitted a statement 
describing his bilateral knee pain.  He indicated that his 
bilateral knee disability rendered him unable to perform his 
duties on the job.  

An RO hearing before a local hearing officer was held in 
October 1998.  During the hearing, the veteran testified that 
he experienced numbness in his right knee, and pain in both 
of his knees.  He experienced swelling after long periods of 
standing.  He described incidents when his knees gave way or 
stiffened.  The veteran stated that he used knee braces when 
on his feet for long periods of time.  He testified that all 
relevant medical evidence for review had been submitted.  

In December 1998, the veteran submitted a November 1998 
private examination report from the Carolina Orthopaedic 
Surgery Associates.  On physical examination, the veteran 
walked with a normal gait.  The private physician indicated 
that the veteran was not using his cane consistently.  The 
veteran had no knee effusion and very mild patellofemoral 
crepitus.  McMurray test results were negative, and no 
instability was observed.  On x-ray, the veteran's knees 
showed minimal degenerative changes at the patellofemoral 
joint, and minimal osteophyte formation.  The veteran was 
determined to be capable of continuing his current employment 
duties.  

By remand of June 1999, the Board directed the RO obtain the 
names and address of all relevant medical treatment providers 
and obtain relevant VA medical records.  In compliance, by 
letter of July 1999, the RO asked the veteran to identify all 
relevant VA and non-VA health care providers.  Updated 
treatment records from the Dorn VAMC showed no relevant 
treatment from July 1997 to July 1999.

Several VA examinations were provided in October 1999.  On 
the VA orthopedic examination report, the VA examiner 
indicated a review of the claims folder and the prior Board 
remand.  During physical examination of the veteran's right 
and left knees, the VA examiner observed no evidence of joint 
effusion bilaterally, and reported that the veteran could 
extend fully and flex to 135 degrees.  Both knees were stable 
to varus/valgus anterior and posterior drawer stress tests.  
The VA examiner noted mild tenderness along the 
patellofemoral joint and tenderness with patellofemoral 
compression, but no crepitus.  Both knees had negative 
McMurray, Lachman, and pivot shift tests.  (The McMurray's 
test is a test for a torn meniscus.  Id. at 1371.  The 
Lachman's test is a test for severe knee injury.  Id. at 
1807.  The pivot shift test sign is a sign of anterior 
cruciate ligament disruption.  Id. at 1808.).  Patellar 
apprehension tests were negative bilaterally.  The veteran's 
quadriceps demonstrated 5/5 muscle strength, with no 
tenderness on resisted extension.  The VA examiner reported 
that there were no findings of subluxation, instability, 
locking, swelling, or loss of range of motion.  The veteran's 
range of motion was full and painless.  There was no weakness 
of the knee on the VA examiner's manual testing, however, he 
added that the patellofemoral joint could cause pain after 
long periods of exertion.  Pain due to long periods of 
exertion could, in turn, cause early fatigability.  The VA 
examiner opined that the veteran could have a flare-up on an 
active day, which could further limit function.  The VA 
examiner stated that the veteran's report of pain was "out 
of proportion" with the physical findings of the 
examination.  On x-ray examination, the veteran's right knee 
and left knee demonstrated no significant joint space 
narrowing, arthritic change, or malalignment.  On x-ray 
examination of the right knee, an incidental bone island was 
noted in the proximal tibia.  A VA neurological examiner 
concluded that there was no evidence of peripheral 
neuropathy, by history on clinical examination.  

By remand of August 2000, the veteran's claim was returned to 
the RO for, inter alia, another VA orthopedic examination 
fully addressing the requirements of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), as discussed below.  In November 2000, the 
RO requested that the veteran provide the names and addresses 
of all relevant VA and non-VA health care providers of recent 
years.  Furthermore, the RO requested that the veteran 
identify any relevant medical evidence not previously 
obtained from Carolina Orthopaedic Surgery Associates, the 
Carolina Health Care Group (including L. Rode, M.D., and W. 
Resto, M.D.), and A. Glover, M.D. (Alpine Podiatry Center).  
There was no response of record.

Another VA orthopedic examination was provided in December 
2000.  The VA examiner indicated a review of the prior Board 
remand and the claims folder.  On physical examination of the 
left knee, the VA examiner observed patellofemoral crepitus 
and mild medial joint line tenderness, with minimal bony 
changes.  There was no ankylosis of the knees, and the 
veteran demonstrated extension to flexion from zero to 130 
degrees bilaterally.  The VA examiner diagnosed mild 
degenerative joint disease with no evidence of significant 
interarticular pathology.  The VA examiner found no evidence 
of severe pathology of either knee with normal range of 
motion and normal strength, as well as normal muscle tone 
about the knee.  In January 2001, the RO ordered another 
orthopedic examination, addressing the August 2000 Board 
remand instructions.  A VA orthopedic examination was 
provided in February 2001.  The claims folder was available 
and reviewed prior to examination.  The examiner reported 
that the veteran worked at a desk job running a computer.  He 
worked approximately 30 hours a week.  Physical examination 
revealed patellofemoral crepitus with normal range of motion 
in both his right and left knees.  There was no evidence of 
ankylosis or changes consistent with severe degenerative 
arthritis.  The VA examiner found it unfeasible to assess the 
loss of range of motion during daily flare-ups as the veteran 
was not examined during a flare-up.  Furthermore, the VA 
examiner stated that the veteran was somewhat histrionic 
during the examinations and was an unreliable witness as to 
the amount of loss of range of motion.  No further clinical 
evidence was provided.

In December 2001, the RO notified the veteran of its duty to 
assist pursuant to the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The 
RO described types of evidence it would obtain on behalf of 
the veteran, and requested that the veteran identify any 
sources of relevant medical treatment.  There was no response 
of record.  In a July 2002 brief, the veteran's 
representative indicated that the RO had taken all 
appropriate actions pursuant to Board remand.

II.  Analysis

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In this regard, the Board 
observes that the record satisfactorily reveals the current 
state of the veteran's service-connected bilateral knee 
disability.  

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Specified diseases and injuries are 
identified by separate, numerical diagnostic codes, 
subdivided by percentages of disability.  Id.  Where there is 
a question as to which of two percentage-evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  Otherwise, 
the lower rating will be assigned.  Id.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which the 
functions affected, anatomical localization, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran and his representative contend that his service-
connected bilateral knee disability is more disabling than 
evaluated and warrants a higher rating.  As the veteran and 
his representative have expressed general disagreement with 
the assignment of the rating, the Board construes the appeal 
as an appeal for the maximum benefits allowable by the rating 
criteria.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board 
notes that the veteran alleges debilitating bilateral knee 
pain.  Therefore, in consideration of any functional loss due 
to pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9-98 
(August 14, 1998) (holding section 38 C.F.R. § 4.40, 4.45 
applicable when evaluating arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, and semilunar cartilage 
removal, DC 5259); VAOPGCPREC 36-97 (December 12, 1997) 
(construing 38 C.F.R. §§ 4.40 and 4.45 as applicable to 
diagnostic codes implicitly involving loss of range of 
motion, i.e., DC 5293 pertaining to intervertebral disc 
syndrome).  However, if the maximum schedular rating is in 
effect for loss of motion of a joint, and the disability does 
not meet the criteria for a higher evaluation under any other 
applicable DC (after all other potential DCs have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Generally, the evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14.  However, 
where there is competent evidence of arthritis and 
instability of the knee, separate ratings may be assigned for 
both limitation of motion of the knee and instability of the 
knee without violating the prohibition against pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997) (holding that arthritis and 
instability of the knee may be rated separately under 
38 C.F.R. § 4.71a, DCs 5003-10, 5257). 

By rating action of February 1997, the RO rated the veteran's 
service-connected right knee and left knee disabilities at 10 
percent, respectively, under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5257, as follows:

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe............................................................3
0
Moderate.........................................................
20
Slight..............................................................10

38 C.F.R. § 4.71a, DCs 5257.  (Subluxation is an incomplete 
or partial dislocation.  Dorland's Illustrated Medical 
Dictionary at 1719.).

The Board has reviewed several diagnostic codes representing 
closely related diseases or injuries of the knee, to include 
those that provide for a rating in excess of 10 percent.  
Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by x-rays is to be rated at 
degenerative arthritis, Diagnostic Code 5003.  Degenerative 
arthritis, hypertrophic or osteoarthritis is rated as 
follows:

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis)
Degenerative arthritis established by X-ray findings 
will be
rated on the basis of limitation of motion under the
appropriate diagnostic codes for the specific joint or 
joints
involved (DC 5200 etc.).  When however, the limitation 
of
motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic codes, 
a
rating of 10 pct is for application for each such major 
joint
or group of minor joints affected by limitation of 
motion, to
be combined, not added under diagnostic code 5003.  
Limitation
of motion must be objectively confirmed by findings 
such as
swelling, muscle spasm, or satisfactory evidence of 
painful
motion.  In the absence of limitation of motion, rate 
as
below:

With X-ray evidence of involvement of 2 or more major 
joints
or 2 or more minor joint groups, with occasional
incapacitating exacerbations..............................................20

With X-ray evidence of involvement of 2 or more major 
joints
or 2 or more minor joint groups..........................................10

Note (1): The 20 pct and 10 pct ratings based on X-ray
findings, above, will not be combined with ratings 
based on
limitation of motion.


Note (2): The 20 pct and 10 pct ratings based on X-ray
findings, above, will not be utilized in rating 
conditions
listed under diagnostic codes 5013 to 5024, inclusive.

38 C.F.R. § 4.71a, DCs 5003, 5010. 

Under 38 C.F.R. § 4.71a, DC 5256, pertaining to ankylosis of 
the knee, disorders are rated as follows:

5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 
45 deg. or
more                                                                                    
60
In flexion between 20 deg. and 45 deg                               
50
In flexion between 10 deg. and 20 deg                               
40
Favorable angle in full extension, or in slight 
flexion
between 0 deg. and 10 deg                                                 
30

38 C.F.R. § 4.71a, DC 5256.  (Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Dorland's Illustrated Medical Dictionary at 91.).

The additional rating criteria for limitation of motion of 
the leg are as follows:

5260  Leg, limitation of flexion of:
Flexion limited to 15 
deg.....................................30
Flexion limited to 30 
deg.....................................20
Flexion limited to 45 
deg.....................................10
Flexion limited to 60 
deg......................................0


5261  Leg, limitation of extension of:
Extension limited to 45 
deg...................................50
Extension limited to 30 
deg...................................40
Extension limited to 20 
deg...................................30
Extension limited to 15 
deg...................................20
Extension limited to 10 
deg...................................10
Extension limited to 5 
deg......................................0

38 C.F.R. § 4.71a, DCs 5260, 5261.

The following codes are also available for rating knee 
disabilities that actually or functionally involve cartilage 
deficiencies:  

Cartilage, semilunar, dislocated, with frequent 
episodes 
of "locking," pain, and effusion into the 
joint.....................20

Cartilage, semilunar, removal of, 
symptomatic..................10

38 C.F.R. § 4.71a, DCs 5258, 5259.

A.  Right Knee

Following a complete review of the claims folder, the Board 
finds that a rating in excess of 10 percent is not warranted 
for the veteran's degenerative joint disease of the right 
knee pursuant to DC 5010-5003 or any other pertinent rating 
code.  Moreover, a separate, compensable rating of 10 percent 
is not warranted for the veteran's right-knee disability 
pursuant to DC 5257, based on instability.  


First, the veteran does not meet the criteria for a higher 
rating for limitation of motion of the right knee, under DCs 
5260 and 5261, actually or functionally.  During several 
examinations, including the private therapy evaluation in 
December 1996 and October 1999 VA examination, the respective 
clinicians observed normal, pain-free range of motion of the 
knees.  The veteran's poorest knee extension performance of 
record was during the April 1998 VA examination, when he 
demonstrated range of motion from 5 degrees to 140 degrees, 
bilaterally.  His poorest knee flexion performance of record 
was during the December 2000 VA examination, when he 
demonstrated range of motion from zero to 130 degrees, 
bilaterally.  The Board notes that the October 1999 VA 
examiner suggested that flare-ups of knee pain could limit 
function.  However, a determination of additional loss of 
range of motion was not feasible according to the December 
2000 VA examiner.  In addition, the October 1999 VA examiner 
noted that long periods of exertion could trigger pain and 
early fatigability in some situations.  However, the VA 
examiner did not determine that the such symptoms resulted in 
any functional loss to the veteran.  Both the October 1999 VA 
examiner and the December 2000 VA examiner expressed some 
doubt concerning the credibility of the veteran's report of 
symptoms.  In any event, the Board finds that the current 10 
percent rating encompasses any right-knee functional loss due 
to pain, crepitation, and possible flare-up.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of clinical evidence of 
flexion limited to 30 degrees or less, or extension limited 
to 15 degrees or more, actually or functionally, a rating of 
20 percent or higher is not warranted for the veteran's right 
knee disability under DCs 5260 and 5261.  38 C.F.R. § 4.71a, 
DCs 5260, 5261. 

Second, the veteran does not meet the criteria for a separate 
rating under DC 5257, as there is no evidence of right-knee 
subluxation or instability.  38 C.F.R. § 4.71a, DC 5257.  
During the veteran's December 1996 private physical therapy 
evaluation, bilateral knee valgus and varus stress tests were 
negative for instability.  A November 1998 private 
examination report revealed a finding of no instability of 
the knees.  On April 1998 and October 1999 VA examinations, 
the VA examiner reported finding no evidence of subluxation 
or instability of the knees.  There is no contrary medical 
evidence of record.  The Board acknowledges the veteran's 
allegations that his knees "give way" periodically.  
However, in the absence of supportive clinical evidence of 
recurrent subluxation of the knee or lateral instability, a 
separate under DC 5257 is not warranted for the veteran's 
right-knee disability.  38 C.F.R. § 4.71a, DC 5257.

A rating in excess of 10 percent right-knee disability is 
inappropriate under DCs 5256, 5258, and 5259.  Application of 
DC 5256, pertaining to ankylosis of the knee, is 
inappropriate as the veteran has not been diagnosed with 
ankylosis of the knee.  Furthermore, there is no evidence 
that the veteran experiences functional immobility; the 
medical evidence demonstrates that the veteran can flex and 
extend his knees to a large degree without pain.  Likewise, 
DCs 5258, concerning semilunar cartilage dislocation, is 
inapplicable as the veteran has not been diagnosed with such 
cartilage deficiency.  As for DC 5259, a rating in excess of 
10 percent is unavailable.

B.  Left Knee

As well, a higher rating is not warranted for the veteran's 
degenerative joint disease of the left knee pursuant to DCs 
5256-5259.  This conclusion follows from the analysis above, 
based on the medical evidence supporting the same findings 
for the right knee.  Moreover, a separate, compensable rating 
of 10 percent is not warranted for the veteran's left knee 
disability pursuant to DC 5257, again for the same reasons as 
discussed above.

C.  Extraschedular Evaluation 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 

evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (emphasis added).  

After reviewing the evidence of record, the Board 
acknowledges that the veteran's service-connected right knee 
and left knee disabilities cause impairment.  However, the 
rating schedule itself is based upon the average impairment 
of earning capacity due to diseases, and application of the 
schedule clearly recognizes that the rated disabilities 
interfere with employability.  38 U.S.C.A. § 1155; VAOPGCPREC 
6-96 (August 16, 1996).  Moreover, the Board finds that the 
veteran's claims do not demonstrate exceptional or unusual 
factors as to warrant referral to the to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).  Importantly, the veteran has not 
required frequent period of hospitalization to treat this 
bilateral knee condition.  Furthermore, the veteran is 
working at a desk job and he has not submitted evidence 
showing marked interference with employment.  

D.  Duties to Notify and Assist

The Board notes that, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in 

obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

Regarding the claims discussed above, the Board determines 
that further assistance is not warranted pursuant to the duty 
to notify, as the veteran was apprised of the evidence 
necessary to substantiate the claims.  The June 1997 SOC, the 
November 1999 SSOC, and prior Board remands, provided the 
veteran with the pertinent laws and regulations governing the 
claim, including potentially applicable rating criteria with 
associated evidentiary requirements.  As it regards the duty 
to assist, the RO requested that the veteran identify all 
relevant medical evidence not previously obtained (per Board 
remand instructions of June 1999 and August 2000), and 
several VA examinations were provided.  During the RO hearing 
of October 1998, the veteran indicated that all relevant 
evidence had been obtained, as was suggested in the brief 
presented in July 2002 by the veteran's representative.  As 
there is no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a veteran what 
evidence, if any, will be obtained by the veteran and which 
evidence, if any, will be retrieved by VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the 
Board finds that the duties to notify and assist have been 
substantially fulfilled.  See generally, 38 U.S.C.A. 
§ 5103(a); 5103A.



ORDER

An increased rating for service-connected degenerative joint 
disease of the right knee, to include an extraschedular 
rating under 38 C.F.R. § 3.321 (2001), is denied.

An increased rating for service-connected degenerative joint 
disease of the left knee, to include an extraschedular rating 
under 38 C.F.R. § 3.321 (2001), is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

